DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "control unit switched between the liquid solution and the second liquid solution" in lines 1-2. Claim 18 is dependent on claim 12 which only discloses “a liquid solution in lines 2-3. It does not disclose a second solution. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 6-12, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teig (US PG PUB 2007/0194048).
Regarding claims 1, 8, and 10-12, Teig discloses a cleaning device (item 100, figure 3, the dispenser is capable of dispensing cleaning fluids, personal defense fluid or any other liquid capable of being sprayed, paragraph [0048]), comprising: 
a cartridge assembly (item 105, figure 3, paragraph [0048]) including at least one cartridge (item 304, figure 3), the cartridge holding a liquid solution; 
an attachment device (items 940, 945, 950, 955, figure 10) coupled to the cartridge assembly, the attachment device configured to secure the position of the cartridge assembly to a user (figure 10);
a pump (items 470, 236, 120 act as a pump to dispense liquid from reservoir 326 using pressurization, figures 3-4, paragraph [0056])) in the cartridge assembly and in fluid communication with the liquid solution; 
a nozzle in communication with the pump (items 120, 326, figure 3); and 
an activator (items 335, 350, 430, figure 3) in communication with the pump, the activator configured to selectively release a volume of the liquid solution from the cartridge so as to pass through the nozzle, and
a control unit (items 312, 710, figure 3, paragraph [0074]) in communication with the activator, the control unit configured to electronically regulate the dispensing of the liquid solution as the activator is manipulated,

Regarding claims 6 and 7, Teig discloses that the activator is mechanically operated or can be electronically operated (paragraph [0051]).
Regarding claim 9, Teig discloses that the control unit includes a user interface operable through touch (the control unit 312 and communication module 710 communicated remotely to a network 930 to send information to a cell-phone, a computer, and other electronic devices which are touch operated, paragraphs [0043], [0044], [0069].
Regarding claims 17 and 18, Teig discloses that the control unit controls all of the aspects of the dispensing operation which would inherently involve duration, time management, the amount of liquid dispensed, and the type of liquid dispensed, etc. (paragraph [0074]).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Teig (US PG PUB 2007/0194048).

However, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Teig such that the cartridge is removable and replaceable when it is empty to replenish the dispenser to provide a longer use-life to the dispenser. Teig does indeed teach that the cartridge is self-contained. Therefore, such configruation would be easy to modify for replaceable and continuous use of the dispenser. 

8.	Claims 3-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Teig (US PG PUB 2007/0194048) in view of Franks (US PN 5,429,301).
Regarding claims 3-5 and 14-16, Teig does not explicitly teach a second solution in the cartridge wherein the nozzle is capable of dispensing a single solution or a combination of solutions simultaneously.
Franks teaches another dispenser (figure 1) comprising a cartridge assembly (items 10, 11, figure 2) with two cartridges (items 20, 21, figure 2) containing two solutions with a single nozzle assembly (item 16, 17, figures 1, 5, 6) capable of dispensing the combination of two fluids when both of the cartridges are full (figure 2, the nozzle assembly combines the fluids from both cartridges to dispense a single solution, column 4, lines 36-51) or only a single liquid when one of the cartridges are empty.  
. 

9.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teig (US PG PUB 2007/0194048) in view of Fabek et al. (“Fabek” hereinafter) (US PN 5,678,730).
Regarding claims 19 and 20, Teig discloses a method of dispensing a liquid cleaning solution, comprising: obtaining a cleaning device (item 100, figures 2 and 10) according to Claim 1; securing the cleaning device to an arm such that the cleaning device contacts a hand (figure 10); inserting the cartridge into the cartridge assembly; locating the activator in a palm of the hand (figure 10); and engaging the activator to release the liquid solution from the nozzle (figure 10) and a control unit (items 312, 710, figure 3) the activator includes a control unit configured to regulate the release of the liquid solution through electronic means (paragraph [0074]). 
However, Teig does not explicitly teach that the hand with the activator is unobstructed to grasp remote objects during engagement with the activator.

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the activator mechanism of Teig’s dispenser such that while the dispenser is in the hand of a user, the activator allows the user to use the device while still leaving the hand to be unobstructed to grasp other nearby objects as taught by Fabek. Such functionality allows the user to have more freedom to use the dispenser while still perform other functions and not limit the user’s mobility.  

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to personal dispenser devices that can be worn by a user: US PN 5,072,856, US PN 5,088,624, US PN 5,927,548, US PN 6,983,864, US PG PUB 2006/0289567, US PG PUB 2007/0229288, US PN 7,316,332, US PN 8,651,396, US PN 9,888,816, US PN 10,042,984.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754